The judgment of the court was pronounced-by
King, I.
The plaintiff alleges that he is a creditor of the succession of Felix Connolly, for a large sum, as the assignee'of certain judgments; that the deceased left property of which the defendants, Bridget and Sarah Connolly, claim to be the owners; that Bridget-Connolly, has caused a part of the property to be seized under a judgment against Sarah Connolly, and is about to cause it to be sold; and that.he apprehends that the defendants will dispose of the remaining property belonging to the succession, which they claim to own. He prays that the property be decreed to belong to the succession of the deceased, and subjected to the payment of its debts; and that the defendants be enjoiued from selling any part of it, during the pendency of his suit.
A motion was made to dissolve the injunction, on the ground that the oath of the plaintiff was insufficient. The motion prevailed, and the plaintiff has appealed.
The oath of the plaintiff is as follows: “ Mills Judson, being duly sworn, deposes, that facts stated in the foregoing petition -are true to the best of hi* knowledge and belief.”
The judge, in our opinion, correctly concluded, that this oath, by reason of its uncertainty, Was insufficient to authorize the injunction, and that he was not permitted to supply the'definite article “the” before the word facts, the sense of the sentence being complete without the addition. Nothing shows the omission to have been one of inadvertence, nor that the plaintiff intended to swear to all the facts stated in his petition, which are very numerous, or to any specific facts upon which he relied to maintain an .injunction. C.P. art. 304.

Judgment affirmed.